Title: Thomas S. Grimké to James Madison, 21 August 1833
From: Grimké, Thomas S.
To: Madison, James


                        
                            
                                My Dear Sir
                            
                            
                                
                                    Charleston
                                
                                21. August 1833
                            
                        
                        Your gratifying letter of 10th instant came to hand two days since. I rejoice and am thankful, that the
                            principal surviving Patriarch of the Golden age of 1789 (for with us the Iron age of 1776 preceded the Golden Age), has
                            been pleased to speak so favorably of my efforts in the cause of Christianity and Liberty, of social order, benevolence
                            and education. I have dedicated myself to these objects for life: and I trust that I may have health and the enjoyment of
                            my mental faculties to the last, in order that I may accomplish as much as possible, with the Talents, which the Master of
                            all treasures has entrusted to me.
                        I should be extremely obliged to you, if you would point out at your leisure, the errors of fact, in some of
                            the political passages, to which you refer. I am anxious to be accurate, and thought I had taken the pains to be so. Let
                            me say, that I shall be sincerely grateful to have my errors corrected by the most competent Judge in the Union.
                        With regard to Autographs, I feel unwilling to impose upon you any trouble, well knowing how much your time
                            must be occupied, and how much the difficulty must be enhanced by your infirmities. At the same time, will you pardon me
                            for saying—that as I am in the habit of exchanging with others, I should be very glad to possess any,
                            which you can spare; (as my collection is thus far very imperfect and indifferent); and especially those of the Members of
                            the Congress of 1765, of the Congress of 1776, and of the Convention of 1787—Any other names which you can spare, would
                            be acceptable, whether American or Foreign. If at any time, you can forward them to me from Monticello, by mail, I shall
                            be truly thankful for them.
                        I trust the God of Peace has given Tranquility to our Country: and with that I do not fear what Man may be
                            able to do against us—Most Respectfully And With high Esteem,
                        
                            
                                Thos. S. Grimké
                            
                        
                    